DETAILED ACTION
Specification
The abstract of the disclosure is objected to because it is not according to the guideline as shown below, including containing more than 150 words.  Correction is required.  See MPEP § 608.01(b).
          Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 1-8 are objected to because of the following informalities:  There are various errors throughout the claims, including 1) a “.” (period) should occur only at the end of the claim, and not throughout and within the claim, 2) Each claim must be the object of a sentence starting with “I (or we claim),” “The invention claimed is” (or equivalent), 3) a “:” separating the preamble from the body of the claim, etc.  Applicant 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
5.          The independent and dependent recite various functional limitations, including “relevant calculations”, “calculated errors’ insulation and environmental parameters of each transformer” “the central master station evaluates and analyzes the operation performance of the measurement equipment according to the received data,” “calculate”, etc., but said limitations are genus claims, broadly claiming all possible ways see Ariad, 598 F.3d at 1349-50, 94 USPQ2d (2010) at 1171 (2010), “an adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries,”). 
          Furthermore, the original disclosure lacks any detail as to how to perform said functional limitations, and as such, amount to mere plan or outlining of goals (see In re Wilder, 736 F2d 1516, 222 USPQ 369, Id., at 372-373 “In our view the board correctly read the Objects of the Invention as doing little more than outlining goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate. But the invention that achieves these general objectives must still be described; and Fiers, 984 F.2d at 1170, and again in Enzo, 323 F.3d at 968. “Rather, we held that original claim language to “a DNA coding for interferon activity” failed to provide an adequate written description as it amounted to no more than a “wish” or “plan” for obtaining the claimed DNA rather than a description of the DNA itself. Id. at 1170-71)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "The on-line monitoring system" in line 1, “the performance” in line 1, “the measurement equipment” in line 1, “the entire power grid” in line 2, “the said online monitoring apparatus” in line 11, “the core” in lines 11-12, “the system” in line 12, “the secondary voltage” in line 12, “the synchronous samplings” in line 13, “the monitoring master station” in line 15, “the online calibration” in line 16, “the energy meters” in line 16, “The two FPGA chips” in line 19, “the single FPAG chip” in line 20, “the analog secondary circuits” in line 22, “the voltage levels” in line 24, “the switch output” in line 25, “the output pulse” in line 29, “the calculated energy” in line 31, “the clock synchronization module in line 31, “the entire substation”, “the CPU of the instrumentational transformer online monitoring apparatus” in line 36, “the instrumentational transformer online monitoring apparatus,” in line 36, “the errors’ in line 37, “the online monitoring apparatus” in line 44, “the entire network” in line 46, “the data” in line 46; in Claim 2, “the relevant parameters” in line 5; in Claim 4, “the instantaneous 
          Claim 1 and 6 recite “It”, but it is not clear what “It” is referring to. Claim 1 also recites “communication module, memory, etc,” but it is not clear what “etc” also includes. In Claims 2 and 6, the claims recite “the CPU,” but it is not clear whether the CPU is referring to the CPU processor of the online monitoring apparatus or the CPU of the instrumentational transformer online monitoring apparatus.
          Claim 1 recites “relevant calculations” and Claim 4 recites “the accurate calibration”, but “relevant” and “accurate” are relative terms, and therefore indefinite.
   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Qian, US-PGPUB 2015/0028854
Tyler, US-PGPUB 2016/0204609
Biswas, US-PGPUB 2016/0252562
Trudnowski, US-PGPUB 2013/0204557

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922.  The examiner can normally be reached on 11-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HYUN D PARK/Primary Examiner, Art Unit 2865